DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Yamada et al. (US 2011/0016785).
Regarding claim 1, Yamada et al. disclose a plant cultivation light source (2 of Fig 1; See Title; paragraph 25) configured to be turned on or turned off depending on a light period and a dark period of a plant (light source 21 is turned on for some period and turned off for some period (see Fig 2; paragraph 26), the plant cultivation light source comprising: a first semiconductor light source (white LED 23; paragraph 31). a second semiconductor light source (UV-LED 21; paragraph 28); wherein , when a portion of the light period is referred to as a first period (visible light radiation) and the other portion of the light period is referred to as a second 
Though, Yamada is silent first and second semiconductor layer and an active layer disposed on the first semiconductor layer to emit light of specific wavelength due to band gap difference in an energy band depending on the material used in active layer, these are inherent structure and principle of light emitting diode. 
 
    PNG
    media_image1.png
    419
    430
    media_image1.png
    Greyscale
 


Regarding claim 3, Yamada et al. disclose that the second light is provided to the plant in an on and off manner (Paragraph 9).
Regarding claim 4, Yamada et al. disclose that the first light (23) is a light of a visible light wavelength band, the second light (21) is a light of an ultraviolet light wavelength band, the first light (visible light) is provided to the plant in the first period, and the second light (UV light) is provided to the plant in the second period.
Regarding claim 5, Yamada et al. disclose that the second light (21) comprises an ultraviolet B wavelength band (Paragraph 14).
Regarding claim 6, Yamada et al. disclose that a total cumulative energy amount of the second light irradiated to the plant is equal to, or smaller than about 2.304kJ/m2 (Paragraph 33).
Regarding claim 7, Yamada et al. disclose that the second light has a wavelength band from about 280 nm to about 315 nm (paragraph 26).
Regarding claim 8, Yamada et al. disclose that the first period and the second period are sequentially repeated in the light period, and the first period and the second period, which are next to each other, form one repetition period (Fig 2; Paragraph 9).

Regarding claim 11, Yamada et al. though do not explicitly disclose that the active ingredient comprises at least one of chlorophyll, flavonoids, anthocyanins, chlorogenic acids, sesquiterpene lactones, and phenolic compounds.
  However, cultivation light source, which inherently increases efficiency of photosynthesis and increase chlorophyll contents by absorbing visible radiation for growth.
Regarding claim 12, Yamada et al. disclose a plant cultivation device (lighting apparatus; see Title; paragraph 25) comprising a main body (green house, glass house) in which a plant is provided; a light source (1 of FIG 1) provided in the main body to irradiate a light to the plant (P1) and a controller (4) controlling the light source (2), the light source configured to be turned on or off depending on a light period and dark period (light source 21, 22 is turned on for some period and turned off for some period(see Fig 2; paragraph 26); wherein , when a portion of the light period is referred to as a first period (visible light radiation) and the other portion of the light period is referred to as a second period (superimposed light radiation), the first and second period are alternately provided with each other (see Fig 2), and lights having different wavelengths from each other are provided to the plant in the first period and second period (UV rays along with visible light in second period and first period provide only visible light), thereby increasing a content of an active ingredient in the plant (Paragraph 42; visible light provides growth of the plant which is done by absorbing chlorophyll from the visible wavelength). 

Regarding claim 14, Yamada et al. disclose that the second light (21, 22) is provided to the plant in an on and off manner (Paragraph 9).
Regarding claim 15, Yamada et al. disclose that the first light (23) is a light of a visible light wavelength band, the second light (21) is a light of an ultraviolet light wavelength band, the first light (visible light) is provided to the plant in the first period, and the second light (UV light) is provided to the plant in the second period.
Regarding claim 16, Yamada et al. disclose that the second light (21) comprises an ultraviolet B wavelength band (Paragraph 14).
Regarding claim 17, Yamada et al. disclose that a total cumulative energy amount of the second light irradiated to the plant is equal to, or smaller than about 2.304kJ/m2 (Paragraph 33).
Regarding claim 18, Yamada et al. disclose that the second light has a wavelength band from about 280 nm to about 315 nm (paragraph 26).
Regarding claim 19, Yamada et al. disclose that the first period and the second period are sequentially repeated in the light period, and the first period and the second period, which are next to each other, form one repetition period (Fig 2; Paragraph 9).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. as applied to claim 1.
Regarding claim 10, Yamada et al. disclose all the limitations of claim 10, except for the second period corresponds to the light period from a predetermined number of days prior to harvest until the harvest.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to extend the second period as number of pre-determined days prior to harvest until harvest so as to protect the plant until harvest.
			     Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karabi Guharay/
Primary Examiner, Art Unit 2875